UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-4384



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DOUGLAS L. GOSNELL, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-94-382-A, CR-94-434-A)


Submitted:   April 16, 1998                 Decided:   April 28, 1998


Before WILKINS and HAMILTON, Circuit Judge, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Douglas L. Gosnell, Jr., Appellant Pro Se.          Robert William
Wiechering, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting in part

and denying in part his petition to modify the terms of his super-

vised release pursuant to 18 U.S.C.A. § 3583 (e)(1) (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinions and find no reversible error. Accordingly, we affirm on
the reasoning of the district court. United States v. Gosnell, Nos.
CR-94-382-A; CR-94-434-A (E.D. Va. May 6, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2